Order entered August 27, 2015




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-15-00629-CR

                             VINCENT REED MCCAULEY, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the County Criminal Court No. 9
                                       Dallas County, Texas
                              Trial Court Cause No. MB13-45533-K

                                            ORDER
        The Court GRANTS appellant’s August 25, 2015 second motion for extension of time to

file appellant’s brief.

        We ORDER appellant to file the brief on or before September 15, 2015.


                                                      /s/   ADA BROWN
                                                            JUSTICE